DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 2, 3) claims 1, 2, 4, 6, 7, 9 in the reply filed on 07/22/2020 was earlier acknowledged.

Drawings
The objection is withdrawn in view of submission of replacement drawings and amendment to specification, both dated 12/23/2020.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 

“microwave supply part” in claim 1;
“microwave transmission member(s)” in claims 1, 3-5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination:
“microwave emission member” shall be interpreted as disk-shaped members that transmit microwaves (per Fig. 1 and page 7, line 333 to page 8, line 1 of the specification as supplied), and the microwave emission members 50 are made of a dielectric substance having the relative permittivity that is greater than the relative permittivity of a vacuum (per page 8, lines 21-23 of the specification as supplied) or equivalents thereof; and
“microwave supply part” shall be interpreted as including microwave output part 30 and microwave transmittal part 40 in terms of Fig. 1 and page 6, lines 20-22 of the specification as supplied, or equivalents thereof; and.
“microwave transmission member(s)” 123, 133 are made from for example, quartz, ceramics such as alumina (A1203), fluorine-based resin such as polytetrafluoroethylene or polyimide-based resin (per page 8, lines 17-20) of the specification as supplied), or equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 2, 4, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al (US 2010/0183827){hereinafter Hirayama} in view of Ikeda et al (US 2012/0090782){hereinafter Ikeda} and Horiguchi et al (JP 2005-032805){hereinafter Horiguchi}.
Regarding Claim 1: Hirayama teach a microwave plasma processing apparatus, comprising:
a microwave supply part (comprising microwave source 34 and microwave transmittal part/coaxial waveguide 35 – Figs. 1, 20 and at least 0112, 0199) configured to supply a microwave;
a microwave emission member 41, 42 (branch conductors, dielectric members - Figs. 1, 18 and at least 0113, 0198) provided on a ceiling 3 (cover – Figs. 1, 18 and 0198) of a process chamber 4 (0107) and configured to emit the microwave supplied from the microwave supply part; 
a plurality of openings provided in the ceiling (openings in cover 3, where dielectric members 25 are disposed – Fig. 20) and arranged in a circumferential direction of the ceiling, each of the plurality of openings being provided under the microwave emission member (Figs. 20, 21);
a microwave transmission member 25 (dielectric member – Figs. 1, 20 and 0200) made of a dielectric substance and provided in each of the openings to close each of the plurality of openings provided in the ceiling, 
wherein the ceiling 3 has a plurality of recesses 50 (Figs. 1, 20 and 0116) having a depth in a range of λsp/4 + λsp/8 on an outer side of the openings (Figs. 1, 18) when a wavelength of a 
wherein the plurality of recesses 50 is formed into a circular shape (Fig. 21) to surround a corresponding opening of the plurality of openings from which the plurality of microwave transmission members 25 is exposed (Figs. 20, 21).
Hirayama do not explicitly teach the microwave transmission member transmits the microwave transmitted to a slot antenna via the microwave emission member, and
the recesses having a depth in a range of λsp/4 + λsp/8 on an outer side of the openings (Figs. 1, 18) when a wavelength of a surface wave of the microwave traveling through the microwave transmission member and propagating along a surface of the ceiling from the openings is taken as λsp.
Ikeda teach a microwave plasma apparatus comprising:
 A plurality of microwave transmission member 110b (dielectric members – Figs. 1, 5 and 0046) that transmit microwaves transmitted to a slot antenna 81 (Fig. 5 and 0069) via a microwave emission member 82 (wavelength shortening member – Fig. 5 and 0069).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the microwave transmission member that transmits the microwave transmitted to a slot antenna via microwave emission member, in view of teaching by Ikeda in the apparatus of Hirayama as a known alternate structure of supplying microwaves supplied by microwave emission member to microwave transmission member to obtain improved plasma distribution in the processing chamber.
Hirayama in view of Ikeda teach the ceiling having a plurality of recesses but do not explicitly teach the recesses having a depth in a range of λsp/4 + λsp/8 on an outer side of the 
Horiguchi teach a microwave plasma apparatus comprising a ceiling 59 (plasma head main body – Figs. 4, 5 and 0018) with recesses 60a, 60b (Figs. 4, 5 and lines 0018, of English Machine Translation) having a depth of ¼ λ, where λ is free space wavelength (0018). Horiguchi further teach that such a recess prevents leakage of microwaves and by optimizing the structure the plasma leakage can be prevented (0017-0018).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the recesses with an optimized depth in view of teaching by Horiguchi in the apparatus of Hirayama in view of Ikeda to enable prevent leakage of microwaves proximate the ceiling.
Regarding Claim 2: Hirayama in view of Ikeda and Horiguchi teach all limitations of the claim including that the recess 50 (groove) is distanced away from each opening (in which dielectric member 25 is disposed – Fig. 1, Hirayama) at a predetermined distance such that each (opening) dielectric member 25 is surrounded (0116).
Hirayama in view of Ikeda and Horiguchi do not explicitly teach the at least one recess includes one or more recesses distant outward in a range of 10 to 100 mm from an end of the opening.
Hirayama is discussed above.
Hirayama teach that area of the surface wave propagating section 51 can be changed by varying the arrangement of the groove 50, and thus a plasma generation region within the processing chamber 4 can be controlled as desired. For example, by enlarging the area of the 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the distance of the recess from an end of the opening in view of teaching by Hirayama in the apparatus of Hirayama in view of Ikeda and Horiguchi depending upon substrate size to obtain improved plasma uniformity (0122-0124).
Regarding Claim 6: Hirayama in view of Ikeda and Horiguchi teach at least one recess is formed into a tapered shape (Fig. 61B and 0312, Hirayama).
Regarding Claim 7: Hirayama in view of Ikeda and Horiguchi teach all limitations of the claim including a yttrium oxide film formed as a protective film on bottom surface of ceiling 3 (cover) or inner surface of chamber main body (0320, Hirayama).
Hirayama do not explicitly teach an inner wall of the at least one recess is coated with yttria.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to coat an inner wall of the recess with yttria in view of teaching by Hirayama to provide protection to the inner wall surface of the recess against plasma.




Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al (US 2010/0183827){hereinafter Hirayama} in view of Ikeda et al (US 2012/0090782) {hereinafter Ikeda} and Horiguchi et al (JP 2005-032805){hereinafter Horiguchi} as applied to claims 1, 2, 6, 7 and further in view of Ishii  et al (US 5,698,036) or alternately Hirayama et al (US 2010/017872) {hereinafter Hirayama ‘872}.
Regarding Claim 9: Hirayama in view of Ikeda and Horiguchi teach all limitations of the claim including at least once recess on an outer side of the opening, but do not explicitly teach the at least one recess is provided in a side surface or a back surface of the ceiling and on an outer side of the opening.
Ishii teach a plasma apparatus comprising a recess (annular groove){in which an o-ring 86 is disposed – Fig. 18} provided in a back surface of ceiling 4A and on an outer side of an opening (central opening – Fig. 18).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a recess in a back surface of the ceiling and on an outer side of the opening in view of teaching by Ishii in the apparatus of Hirayama in view of Ikeda and Horiguchi to enable provide sealing of the upper (back) surface of the ceiling.
Alternately, Hirayama ‘872 teach a plasma apparatus comprising a recess 300a provided in a side wall surface and on an outer side of an opening the opening (Fig. 17 and 0151). Hirayama ‘872 further teach that groove 300a (recess) may be formed in any place as long as the groove 300a is formed in the inner surface of the processing container 100 contacting plasma during plasma processing (0151).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a recess in side surface of the ceiling and on an outer side of the opening in view of teaching by Hirayama 872’ in the apparatus of Hirayama in view .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection necessitated due to claim amendment. New references by Ikeda and Horiguchi (IDS reference) when combined with Hirayama are considered to teach limitations of amended claim 1 as detailed above. Further, response to applicant’s arguments is given hereunder:
i) Regarding applicant’s argument (page 10) that office action calculation of depth of groove as 4.07 mm appears to be incorrect, examiner while agreeing to applicant’s contention notes that office action also stated that it would have been obvious to optimize the depth of recess in view of teaching by Hirayama based on propagation suppressing effect and electron density to obtain stable plasma with increase process window (0011, Hirayama). Furthermore, Horiguchi teach recesses 60a, 60b (Figs. 4, 5 and lines 139-140, of English Machine Translation, attached) having a depth of ¼ λ, where λ is free space wavelength (page 4, lines 144-147). Horiguchi further teach that such a recess prevents leakage of microwaves and by optimizing the structure the plasma leakage can be prevented almost completely (pages 4-5 and lines 163-167). It would have been obvious to provide the recesses with an optimized depth in view of teaching by Horiguchi in the apparatus of Hirayama in view of Ikeda to enable prevent leakage of microwaves proximate the ceiling.
ii) Applicant has also argued that Figs. 1, 16, 21 fail to teach wherein the plurality of recesses is formed into a circular shape to surround a corresponding opening of the plurality of openings.
each formed into a circular shape to surround a corresponding opening of the plurality of openings}. Additionally, Hirayama also teach groove can also be concentric circle shaped (0204). Thus, Hirayama in view of Ikeda and Horiguchi are considered to teach limitations of amended claim 1, as explained above. Balance claims have also been rejected, as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716